Name: Commission Regulation (EEC) No 716/86 of 6 March 1986 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 7. 3 . 86 Official Journal of the European Communities No L 65/ 19 COMMISSION REGULATION (EEC) No 716/86 of 6 March 1986 fixing the amount of the subsidy on oil seeds Whereas, in the absence of the indicative price for the 1986/87 marketing year for colza and rape seed, in case of advance fixing for July and August 1986, the amount of the subsidy on these products has been obtainable only on the basis of the indicative price proposed by the Commission to the Council for the marketing year 1985/86 ; whereas this amount may, therefore, be applied on a temporary basis and should be confirmed or replaced when the indicative price of the 1986/87 marketing year is known ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 552/86 to the informa ­ tion known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 3768/85 (2), and in particular Article 27 (4), Having regard to Council Regulation (EEC) No 1678/85 of 1 1 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Council Regulation (EEC) No 505/86 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 1474/84 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee , Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 552/86 Q ; Whereas, in the absence of the target price for the 1985/86 marketing year for colza and rape seed and in the absence of the amount of the monthly increase for April , May and June 1986 for colza and rape seed, the amount of the subsidy in the case of advance fixing for March, April , May and June 1986 for colza and rape seed has been obtainable only provisionally on the basis of the target price and the monthly increase as last proposed by the Commission to the Council for the marketing year 1985/86 ; whereas this amount may, therefore , be applied on a temporary basis and should be confirmed or replaced when the indicative price of the 1985/86 marketing year is known : Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (8) shall be as set out in the Annexes hereto . 2 . The amount of the subsidy in the case of advance fixing for March , April , May and June 1986 for colza and rape seed will , however, be confirmed or replaced as from 7 March 1986 to take into account the indicative price which is fixed for these products for the 1985/86 marke ­ ting year, and the amount of the monthly increase for April , May and June 1986 for colza and rape seed. 3 . The amount of the subsidy in the case of advance fixing for July and August 1986 will, however, for colza and rape seed, be confirmed or replaced as from 7 March 1986 to take into account the indicative price which is fixed for these products for the 1986/87 marketing year. (') OJ No 172, 30 . 9 . 1966, p . 3025/66 . (2) OJ No L 362, 31 . 12. 1985, p. 8 . h) OJ No L 164, 24 . 6 . 1985, p. 11 . Article 2 This Regulation shall enter into force on 7 March 1986 .(&lt;) OJ No L 51 , 28 . 2. 1986, p . 1 . O OJ No L 167, 25 . 7 . 1972, p . 9 . Is) OJ No L 143, 30 . 5 . 1984, p . 4 . P) OJ No L 55, 1 . 3 . 1986, p . 61 . (8) OJ No L 266, 28 . 9 . 1983, p. 1 . No L 65/20 Official Journal of the European Communities 7. 3 . 86 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 6 March 1986 . For the Commission Frans ANDRIESSEN Vice-President 7. 3 . 86 Official Journal of the European Communities No L 65/21 ANNEX I Aids to colza and rape seed (amounts per 100 kilograms) Current month (') 2pd month (') 3rd month (') 4th month (') 5th month (2) 6th month (2) 1 . Gross aids (ECU) \  Spain     0,610 0,610  Portugal     0,000 0,000  Other Member States 30,277 29,797 28,731 29,037 24,586 24,296 2. Final aids (a) Seed harvested and processed in : II  Federal Republic of Germany \\ (DM) 73,56 72,48 70,03 70,87 60,28 60,04  Netherlands (Fl) 82,88 81,67 78,89 79,83 67,89 67,56  BLEU (Bfrs/Lfrs) 1 405,21 1 382,93 1 333,46 1 346,82 1 140,23 1 120,27  France (FF) 209,89 206,42 198,52 200,08 168,88 164,57  Denmark (Dkr) 254,78 250,74 241,77 244,35 206,89 203,99  Ireland ( £ Irl) 22,71 1 22,351 21,548 21,572 18,231 17,906  United Kingdom ( £) 17,042 16,659 15,909 16,124 13,346 12,992  Italy (Lit) 43 360 42 570 40 738 41 055 34 432 33 373  Greece (Dr) 2 305,07 2 215,81 2 031,20 2 047,06 1 579,03 1 429,70 (b) Seed harvested in Spain andI||IIIlIl processed : IIIIIIIlIl  in Spain (Pta)     ¢ 96,57 10,65  in Portugal (Pta)     2 757,39 2 668,41  in a Member State listed at (a) llIIIIIIII (Pta)     2 757,39 2 668,41 (c) Seed harvested in Portugal and || \\llll processed : \\ llll  in Spain (Esc)     3 547,40 3 385,26  in Portugal (Esc)     0,00 0,00  in a Member State listed at (a) III|| ll (Esc)     3 547,40 3 385,26 (d) Seed harvested in a Member State I listed at (a) and processed :  in Spain The amounts given at (a) remain unchanged  in Portugal The amounts given at (a) remain unchanged (') On the basis of the Commission's proposal concerning the indicative price for the 1985/86 marketing year and subject to confirmation by the Council's decision . (2) Contingent on the Council's decision on prices and related matters for the 1986/87 marketing year. No L 65/22 Official Journal of the European Communities 7. 3 . 86 ANNEX II Aids to sunflower seed (amounts per 100 kilograms) Current month 2nd month 3rd month 4th month 5th month 1 . Gross aids (ECU) \III  Spain       Portugal       Other Member States 40,344 39,889 39,114 41,844 41,725 2. Final aids I\ (a) Seed harvested and processed in : \  Federal Republic of Germany II (DM) 97,63 96,58 94,80 101,24 100,97  Netherlands (Fl) 110,01 108,82 106,80 114,05 113,74  BLEU (Bfrs/Lfrs) 1 872,44 1 851,32 1 815,35 1 941,30 1 935,78  France (FF) 280,27 277,04 271,19 290,09 289,24  Denmark (Dkr) 339,49 335,67 329,14 352,12 351,12  Ireland ( £ Irl) 30,262 29,921 29,336 31,202 31,111  United Kingdom ( £) 23,191 22,871 22,325 24,247 24,163  Italy (Lit) 58 209 57 498 56 118 60 250 60 063  Greece (Dr) 3 298,33 3 233,50 3 090,23 3 458,15 3 440,86 (b) Seed harvested in Spain and IIII||ll processed : IIIlIII  in Spain (Pta)       in Portugal (Pta)       in a Member State listed at (a) IlIlIIII (Pta)    '   (c) Seed harvested in Portugal and IIII\\ processed : IlllIlII  in Spain (Esc)       in Portugal (Esc)       in a Member State listed at (a) IIIIIIII (Esc)      (d) Seed harvested in a Member State listed at (a) and processed :  in Spain The amounts given at (a) are to be multiplied by 1,037269  in Portugal The amounts given at (a) remain unchanged ANNEX III Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) Current month 2st month 3rd month 4nd month 5th month 6th month DM 2,155450 2,146420 2,135680 2,126700 2,126700 2,104770 Fl 2,434470 2,426960 2,417860 2,410330 2,410330 2,392810 Bfrs/Lfrs 44,133300 44,178300 44,168300 44,149800 44,149800 44,140200 FF 6,628280 6,642150 6,679920 6,709670 6,709670 6,763740 Dkr 7,958720 7,945870 7,929870 7,917860 7,917860 7,903270 £ Irl 0,712868 0,717165 0,721143 0,725020 0,725020 0,729074 £ 0,661993 0,663487 0,664519 0,665734 0,665734 0,669708 Lit 1 466,60 1 479,07 1 490,08 1 498,86 1 498,86 1 524,93 Dr 134,121900 135,61930 136,75600 138,47220 138,47220 144,82430 Pta 136,006400 136,385600 136,567300 137,278600 137,278600 138,169900 Esc 142,990800 146,328400 148,681500 150,872600 150,872600 155,847400